Citation Nr: 1717548	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1969 to August 1971.  

This appeal originated from three rating decisions dated in October 2009, March 2011 and October 2011 from the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  These rating decisions involved different claims that have already been adjudicated on the merits by the Board, but are discussed in this opinion as they are the basis upon which the Veteran's TDIU claim was founded.  Therefore, the claims - and the evidence upon which they were adjudicated - are essentially intertwined with the TDIU issue on appeal and will be referenced for the purpose of analyzing the merits of this claim.  

In the October 2009 rating decision, the RO essentially (in pertinent part) granted service connection for residuals of prostate cancer and assigned a noncompensable evaluation effective June 15, 2009.  See also November 2009 rating decision (the RO affirmed the assignment of a noncompensable disability rating for service-connected residuals of prostate cancer).  In the October 2011 rating decision, the RO increased the Veteran's disability rating from noncompensable to 40 percent effective May 19, 2011.  The Veteran appealed the assigned disability ratings.  

In the March 2011 rating decision, the RO (in pertinent part) granted service connection for an anxiety disorder and assigned a 30 percent disability rating effective October 29, 2010.  In doing so, the RO denied service connection for bilateral hearing loss.  The Veteran appealed those issues.  

In April 2013, the Veteran testified at a hearing before the Board in regards to claims of entitlement to (1) service connection for bilateral hearing loss, (2) an initial disability rating in excess of 30 percent for an anxiety disorder, and (3) a compensable disability rating prior to May 19, 2011 and a rating in excess of 40 percent since then for residuals of prostate cancer.  In doing so, the Veteran testified that he was a radiologist, but was not currently employed.  April 2013 BVA hearing transcript, p. 3.  He indicated that he ceased working as a radiologist because he "got to the point that [he] didn't want to do it anymore" because he felt himself about "ready to explode" and that he was getting "testy with people."  

In May 2015, the Board issued a decision in which it (1) denied service connection for bilateral hearing loss, (2) denied an initial disability rating in excess of 30 percent for an anxiety disorder, and (3) denied an initial compensable disability rating for residuals of prostate cancer prior to May 19, 2011; denied a rating in excess of 40 percent for residuals of prostate cancer from May 19, 2011 to April 6, 2014; but granted the Veteran an increased disability rating of 60 percent for residuals of prostate cancer since April 7, 2014.  In the same decision, the Board determined that the issue of a TDIU had been raised during the pendency of the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for further development.  

The RO has completed the development requested by the Board.  The case has been returned to the Board for further review.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDINGS OF FACT

1.  The Veteran's last place of employment was at a medical college, where he worked as an Associate Professor/Physician Radiologist from January 2006 to August 2013.  

2.  In August 2013, at age 73, the Veteran resigned and/or retired from his job as an Associate Professor/Physician Radiologist.   

2.  Since he stopped working as an Associate Professor/Physician Radiologist in August 2013, the Veteran's service-connected disabilities have not precluded employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Notice of the information and evidence necessary to substantiate this Veteran's TDIU claim was provided to the Veteran by a letter dated in November 2015. 

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his TDIU claim.  The RO contacted the Veteran in March 2016 and provided him with a TDIU application for compensation, which the Veteran completed and returned to the RO in April 2016.  Additional VA medical records were associated with the claims file.  See medical records received in September 2016 and March 2017.  The RO attempted to obtain medical records on the Veteran's behalf that could be pertinent to the Veteran's TDIU claim.  See September 2016 deferred rating decision; correspondence from the RO to the Veteran dated in January 2017.  Lastly, the RO contacted the Veteran's former employer listed on his April 2016 VA application for compensation and obtained information about the type of work performed by the Veteran, the number of hours he worked during the day and during the week; the amount the Veteran earned during the 12 months preceding his last date of employment and the reason for the termination of employment.  See RO correspondence dated in September 2016; response from medical college dated in September 2016.  

In addition to the foregoing, the Board observes that the Veteran was previously afforded VA examinations in 2011 in relationship to his claims for increased ratings for his service-connected anxiety disorder and service-connected residuals of prostate cancer.  The Board utilized these reports in evaluating the Veteran's previous increased rating claims - and utilize them now in relationship to the Veteran's TDIU claim - since the reports were based upon consideration of the Veteran's prior medical history and examinations; described the Veteran's service-connected disabilities in sufficient detail such that the Board's May 2015 adjudication of the Veteran's increased ratings claims was a fully informed one; contained reasoned explanations; and set forth evidence as to the effect the Veteran's service-connected disabilities had on his employability.  As the Veteran has not contended, nor does the evidence indicate, that the Veteran's medical conditions have changed in any way in relationship to his service-connected disabilities (or otherwise), the Board finds these VA examination reports to be appropriate in this case.   

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Claim of entitlement to a TDIU

As set forth above, the issue of entitlement to a TDIU was raised during the pendency of the Veteran's previous appeal.  In this regard, the Veteran testified during an April 2014 BVA hearing that he was a diagnostic radiologist, but was not currently employed.  April 2013 BVA hearing transcript, p. 3.  According to his VA application for increased compensation based upon unemployability, the Veteran reported that he was last employed by a medical college, where he worked for approximately seven (7) years.  See April 2016 VA application.  He indicated that his service-connected anxiety disorder prevented him from securing or following any substantially gainful occupational; that his anxiety disorder affected his full-time employment in July 2011; that he became too disabled to work in July 2013; and that he last worked on August 30, 2013.  Id.  The application also notes that during the Veteran's seven (7) years of employment at the medical college, he had lost two (2) months of time because of his illness.  Id.  In the remarks portion of the application, the Veteran stated that he was "unable to practice as a radiologist.  Id.  

In addition to the foregoing, the Veteran briefly testified during the April 2014 BVA hearing about the intensive nature of his occupation as a radiologist and his feelings of anxiety that he was not able to do the job that he needed to do.  He reported that he ceased working as a radiologist because he "got to the point that [he] didn't want to do it anymore" because he felt himself about "ready to explode" and that he was getting "testy with people."  See April 2014 BVA hearing transcript, pages 3-4.  Although it is unclear from the transcript, it appears that the Veteran may have retired from the medical college where he worked in August 2013.  In this regard, in responding to the question about where he was last employed as a radiologist, the Veteran stated that he worked at a medical college "and they - - they - - there - - there was no age requirements for retirement.  If you - - you were willing to stay they were willing to give you (inaudible).  Id., pages 4-5.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability/disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability/disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Turning to the schedular criteria, the Board observes that the Veteran is currently service-connected for residuals of prostate cancer with a 60 percent disability rating from April 7, 2014; anxiety disorder, NOS with a 30 percent rating from October 29, 2010; tinnitus with a 10 percent disability rating from October 29, 2010 and erectile dysfunction associated with residuals of prostate cancer assigned a noncompensable rating effective from June 6, 2009.  Starting on April 7, 2014, the date assigned for the Veteran's increased disability rating of 60 percent for residuals of prostate cancer, the Veteran had a combined disability rating of 80 percent, meeting the minimum schedular threshold requirement (of a single disability rating of 60 percent or more or combined rating of 70 percent) to be considered for a TDIU.  38 C.F.R. 4.16(a).  

In regards to evidence related to unemployability, the record reflects that the Veteran was in the active military service from August 1969 to August 1971.	.  On his April 2016 Application for Increased Compensation based on Unemployability, the Veteran reported that his service-connected anxiety resulted in occupational impairment in that he was no longer able to practice as a radiologist.  He did not assert that his service-connected disabilities prevented him from securing or following any substantially gainful occupation, only that it prevented him from practicing as a radiologist. 

In addressing the question of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation,  several examinations reports of record provide insight as to the impact of the Veteran's service-connected disabilities.  According to a February 2011 VA examination report that was undertaken in connection with the Veteran's service-connected anxiety disorder, the Veteran had a diagnosis of anxiety disorder NOS with a Global Assessment of Functioning Score of 75.  In terms of employment, the examiner only indicated that the Veteran was employed full-time as a radiologist, had worked at the same place for 2 to 5 years and had not lost any work during the preceding 12 month period.    

A private psychological assessment report dated in July 2011 noted that the Veteran's examiner diagnosed him with PTSD and major depressive disorder with a Global Assessment of Functioning Score of 48.  The examiner did not specifically comment on the impact the Veteran's anxiety may have had on his ability to work except to state that the Veteran appeared fully capable of completing his professional activities but had shied away from procedural interventions because of increased anxiety; and to generally note that the Veteran's symptoms of anxiety, depression and posttraumatic stress disorder caused clinically significant distress in social, occupational, or other areas of functioning.  See July 2011 assessment report, pages 3,7.  

A September 2011 VA examination report related to the Veteran's prostate cancer reflects the VA examiner's opinion that the Veteran's prostate cancer residuals did not impact his ability to work.  See September 2011 VA examination report, p. 6.  

Lastly, the Board observes that a letter from the Veteran's last employer (the medical college) indicates that the Veteran was employed as an Associate Professor from November 2005 to August 2013.  It notes that the Veteran worked 8 hours a day, 40 hours a week.  The reason listed in terms of termination of employment was reported as "resignation."  

Thus, while the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The more probative and persuasive evidence of record reveals that the Veteran's service-connected disabilities, separately or together, do not preclude the Veteran's ability to do work other than that of a radiologist, (or indeed, even that of a radiologist).  As such, the evidence does not show that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities alone.  Therefore, the Veteran's claim for TDIU is denied.


ORDER

A total disability rating based on individual unemployability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


